Title: From John Quincy Adams to Thomas Boylston Adams, Jr., 4 May 1827
From: Adams, John Quincy
To: Adams, Thomas Boylston, Jr.


				
					My dear Nephew—
					Washington 4. May 1827.
				
				I have received your Letter of the 23d ulto. with much pleasure, and now enclose a copy of the Discourse of Mr Wirt, the perusal of which will I hope be as gratifying to you as was the Memoir of Judge CranchHaving had a recent and very painful occasion, in the performance of my own duty to become informed of many particulars relating to the Standing of your associates at the Academy, I have been at least pleased in observing that you maintain a respectable station among them. As you are now rapidly approaching the last year of your term at the Academy, I indulge the hope that you become more and more sensible of the course of conduct which will bring you from it with honour, and it has been a source of great consolation to me, that in the disorders which have required severe retribution, your name has been in no wise implicated—I hope and trust that you will continue to the end, without fear and without reproach—Remember me affectionately to Robert Buchanan, and let him Share with you, the advice of your Uncle and friend
				
					J. Q. Adams—
				
				
			